Appellant was discharged as a teacher of respondent school district after notice and a public hearing, participated in by the members of the board, appellant and other residents of the community. At the conclusion of the hearing the board unanimously resolved that the charges against appellant were sustained. Thereafter be prosecuted this action to recover damages resulting from his discharge, alleging that he was discharged wrongfully and without cause. This appeal is from a judgment in favor of the district.
The board had power to discharge appellant for breach of contract or continued neglect of duty. (Sec. 46 (7), Sess. Laws 1921.) And the discharge of a teacher, accomplished lawfully and in good faith, for breach of contract or continued neglect of duty, is a good defense in an action by the teacher for damages resulting from such discharge. (School Dist. v. McCoy,30 Kan. 268, 46 Am. Rep. 92, 1 P. 97; 24 Rawle C. L. 618, sec. 75.)
It is contended that the court erred in finding that "due notice of said hearing was accorded to the plaintiff;" and it is argued that the evidence shows the contrary. Appellant testified that he had notice in writing, which the *Page 467 
evidence shows was admitted as an exhibit. We have not been cited to any part of the school law requiring notice of such a hearing on the part of an independent school district. (Sec. 46 (7), 1921 Sess. Laws.) Even though notice is required, since it was given, we cannot determine its sufficiency as it has not been brought before us.
The court also found that ". . . . the plaintiff did not continue from said date to faithfully perform his said duties until the 13th day of October, 1922; that he did not continue faithfully to perform his duties during any of said time from the 5th day of September, 1922, up until the 13th day of October, 1922, or during any period of the time in the year 1922; that the defendant did not without cause on October 13th, 1922, wrongfully discharge plaintiff and wrongfully refuse at that time or at any time thereafter to permit plaintiff to continue in said employment;
Appellant attacks the foregoing and other findings on the ground that they are not sustained by the evidence. His position is without merit. There is ample evidence to sustain the above finding. There was, without doubt, a conflict in the evidence. As is not unusual in such cases, there was considerable testimony in support of and against the position of appellant. The trial court saw the witnesses and heard them testify. It is well settled that under such circumstances, there being sufficient evidence to sustain them, the findings will not be disturbed. It would serve no useful purpose to recite the evidence relating to the misunderstandings and disagreements that led to appellant's discharge. It suffices to say that while appellant's professional attainments and character were not seriously questioned, the board felt that he neither displayed a proper spirit of loyalty to and confidence in the trustees, nor properly performed his duties. Our conclusion that the foregoing finding is sustained makes it unnecessary to consider other assignments of the same character.
Another assignment is made that the court erred in admitting "defendant's exhibits 6, 7, 8 and 9." The propriety *Page 468 
of admitting such exhibits cannot be determined for the reason that they have not been certified to this court. (C. S., sec. 6886.) In fact such exhibits are not before us. Judgment affirmed. Costs to respondent.
Budge, Taylor and T. Bailey Lee, JJ., concur.